1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ANDERSON CLAYTON ALACANTARA
6                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
7                                             ***
8
     UNITED STATES OF AMERICA,           )                 2:17-CR-00001-JAD-CWH-4
9
                                         )
10                                       )
                 Plaintiff,              )
11                                       )                 STIPULATION AND ORDER TO
     v.                                  )                 CONTINUE SENTENCING
12                                       )
                                         )
13   ANDERSON CLAYTON ALCANTARA, )
                                         )
14                                       )                 (Second Request)
                 Defendant.              )
15   ___________________________________ )

16          IT IS HEREBY STIPULATED by and between ANDERSON CLAYTON
17
     ALCANTARA, Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ,
18
     NICHOLAS A. TRUTANICH, United States Attorney, and PATRICK BURNS, Assistant
19
     United States Attorney, that Sentencing currently scheduled for July 8, 2019 at 11:00 a.m. be
20

21   vacated and continued to 30 days or to a time convenient with the Court.

22          This Stipulation is entered into for the following reasons:
23
            1.   Counsel has spoken with the Defendant and he has no objection to the continuance.
24
            2.   The parties agree to the continuance.
25
            3.   Defendant is in custody in Pahrump.
26

27

28


                                                     -1-
1               4.   Counsel needs additional time to adequately prepare for sentencing with Defendant.
2
     Additionally the parties are attempting to negotiate a joint sentencing recommendation that
3
     would avoid significant litigation at sentencing.
4

5
                5. Additionally, denial of this request for continuance would result in a miscarriage of

6    justice.
7               6. This is the second request to continue the sentencing.
8
                DATED this 27th day of June 2019.
9
                                                     Respectfully submitted.
10
                                                     NICHOLAS TRUTANICH
11   PITARO & FUMO, CHTD.                            UNITED STATES ATTORNEY
12

13
           /s/                                             /s/
14   DUSTIN R MARCELLO, ESQ.                         PATRICK BURNS
     601 LAS VEGAS BOULEVARD, SOUTH                  ASSISTANT UNITED STATES ATTORNEY
15   LAS VEGAS, NEVADA 89101                         501 LAS VEGAS BOULEVARD SOUTH. #1100
16
     ATTORNEY FOR DEFENDANT                          LAS VEGAS, NEVADA 89101

17

18

19

20

21

22

23

24

25

26

27

28


                                                         -2-
1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ANDERSON CLAYTON ALACANTARA
6                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
7                                                 ***
8
     UNITED STATES OF AMERICA,           )    2:17-CR-00001-JAD-CWH-4
9
                                         )
10                                       )
                 Plaintiff,              )
11                                       )
     v.                                  )
12                                       )
                                         )
13   ANDERSON CLAYTON ALCANTARA, )
                                         )
14                                       )    (Second Request)
                 Defendant.              )
15   ___________________________________ )
                                   FINDINGS OF FACT
16
                Based on the pending Stipulation of counsel, and good cause appearing therefore, the
17
     Court finds:
18
                This Stipulation is entered into for the following reasons:
19

20
                1.   Counsel has spoken with the Defendant and he has no objection to the continuance.

21              2.   The parties agree to the continuance.
22              3.   Defendant is in custody in Pahrump.
23
                4.   Counsel needs additional time to adequately prepare for sentencing with Defendant.
24
     Additionally the parties are attempting to negotiate a joint sentencing recommendation that
25

26
     would avoid significant litigation at sentencing.

27              5. Additionally, denial of this request for continuance would result in a miscarriage of
28
     justice.

                                                         -3-
1           6. This is the second request to continue the sentencing.
2
                                        CONCLUSIONS OF LAW
3
            The end of justice served by granting said continuance outweigh the best interest of the
4
     public and defendants since the failure to grant said continuance would likely result in a
5

6
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within

7    which to be able to effectively and thoroughly prepare for sentencing taking into account the
8    exercise of due diligence.
9
                                                 ORDER
10
            IT IS ORDERED that Sentencing currently scheduled for July 8, 2019, at 11:00 a.m. be
11
     continued to __________ day of at
                  August 20, 2019,  _________________,    2019.
                                       the hour of 2:00 p.m.
12

13        DATED this 3rd day of July, 2019.
           DATED this ________ of _____________________, 2019.
14

15

16                                                 U.S. DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
